Citation Nr: 1412748	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for arthritis of the 3rd and 4th proximal interphalangeal (PIP) joint spaces of the right hand (dominant) associated with residuals of fracture of the right middle and ring fingers.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of fracture of the right middle and ring fingers.

3.  Entitlement to an evaluation in excess of 10 percent for residual scar of the right hand from removal of fibroma mass. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1986 to February 1990. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for arthritis of the 3rd and 4th PIP joint spaces of the right hand and assigned a non-compensable evaluation.  

In May 2012, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims file. 

The Board notes that although the increased rating issues of residuals of fracture of the right middle and ring fingers, and residual scar of the right hand from removal of fibroma mass were not initially claimed or perfected for appeal, they are nevertheless relevant to the current appeal.  The United States Court of Appeals for Veterans Claims (Court) has recently held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Board has considered the Veteran's claim for all related right hand/finger disabilities.  By the very nature of the claims, they are all inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the Board has taken jurisdiction over the additional two disabilities related to the right finger/hand as reflected on the first page of this document. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the May 2012 hearing, the Veteran and his representative raised the issue of the Veteran's unemployability due to his right hand/finger disabilities.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the May 2012 hearing, the Veteran indicated that he continued to receive ongoing treatment for his disabilities from the VA Medical Center.  Review of the claims folder shows that the last treatment records are dated in June 2010.  Therefore, on remand, all outstanding VA treatment records must be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran was last afforded an examination for his right finger/hand disabilities in July 2010.  During the hearing, the Veteran testified that the examination was inadequate as the examiner failed to evaluate his hand but rather only interviewed him.  Additionally, he indicated that his disabilities had increased in severity since his 2010 examination.  Therefore, on remand, the Veteran must be provided an examination to determine the current severity of his right hand/finger disabilities.    See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

The Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claims, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support the claim for service connection for a sleep disorder, to include as a result of undiagnosed illnesses and secondary to a service-connected disorder; as well as TDIU. 

2. Associate with the claims file all outstanding VA treatment records, to specifically include those dated from June 2010 to the present.  All efforts to obtain additional evidence must be documented in the claims folder. 

3. Schedule the Veteran for an examination to evaluate the current severity of his right finger/hand disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating hand/finger/scar disabilities.   This should include range of motion testing of the applicable fingers.  Additionally, as to the 3rd and 4th fingers, the examiner must indicate whether there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; extension is limited by more than 30 degrees.  As to the right middle and ringer fingers, the examiner should indicate whether there is favorable ankylosis.  As to the residual scar, the examiner should comment on the symptoms as assessed under the rating criteria for scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, i.e., the location, depth, and size of the scar and any resultant limitations of motion. 

Additionally, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected right hand/finger disabilities. 

The supporting rationale for all opinions expressed must be provided. 

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's increased rating claim for arthritis of the 3rd and 4th PIP joint spaces of the right hand, and adjudicate the increased rating claims for residuals of fracture of the right middle and ring fingers, residual scar of the right hand from removal of fibroma mass, and a TDIU.  Specific consideration should be given as to whether the disabilities in question present a case for referral for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321 (2013).  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


